FILED
                             NOT FOR PUBLICATION                            AUG 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES LEE HELM,                                  No. 11-17342

               Plaintiff - Appellant,            D.C. No. 1:09-cv-02111-OWW-
                                                 SKO
  v.

ADAM CHRISTIANSON, Sheriff,                      MEMORANDUM *
Stanislaus County; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       James Lee Helm, a California civil detainee, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his

rights while he was a civil detainee at the Stanislaus County Jail. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

       The district court properly dismissed Helm’s claims against defendants in

their individual capacities because Helm failed to set forth facts linking defendants

to the constitutional violations at issue. See Ashcroft v. Iqbal, 556 U.S. 662, 677

(2009) (a plaintiff must plead that each defendant violated the Constitution through

his own individual actions); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

(“Liability under section 1983 arises only upon a showing of personal participation

by the defendant. A supervisor is only liable for the constitutional violations of his

subordinates if the supervisor participated in or directed the violations, or knew of

the violations and failed to act to prevent them.” (internal citations omitted)).

      AFFIRMED.




                                           2                                        11-17342